In an action by passengers in a station wagon to recover damages for personal injuries alleged to have been received when the station wagon collided with a tractor-trailer, the jury rendered a verdict in favor of the passengers and against Anchor Motor Freight Corporation, the owner and operator of the tractor-trailer, and John Strasser, the owner and operator of the station wagon. Anchor Motor Freight Corporation appeals from the judgment entered thereon insofar as it is against said corporation. Judgment insofar as it is in favor of respondents against appellant reversed, action by respondents against appellant severed, and a new trial granted as between respondents and appellant, with costs to abide the event. The verdict against appellant, in our opinion, is against the weight of the evidence. Nolan, P. J., Murphy, Ughetta and Kleinfeld, JJ., concur; Wenzel, J., concurs insofar as the judgment is reversed, but dissents insofar as a new trial is granted, and votes to dismiss the complaint, with the following memorandum: I find no question of fact upon which the negligence of the appellh.it could be predicated.